Citation Nr: 0717723	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-38 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a video 
conference hearing held before the undersigned Veterans Law 
Judge in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
under 38 U.S.C.A. § 1110.  To establish service connection, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247 (1999).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id. at 495-97.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Service medical records reveal treatment for complaints of 
back pain on two occasions.  The veteran testified that he 
received treatment for his back immediately following service 
in 1972 in Topeka, Kansas.  He suggests that VA make 
inquiries to the Saint Francis Hospital in Topeka as well as 
another hospital in that area.  VA must assist the veteran by 
making reasonable efforts to obtain these records.  The 
veteran testified that he took it for granted that VA would 
look for his treatment records in Topeka, Kansas but was 
unsure whether he had provided VA with information about 
where and by whom he received treatment.  The veteran must 
assist VA by providing specific information about the 
treatment he received for his back after service  Other 
evidence contained in the claims folder shows that the 
veteran has undergone a partial hemilaminectomy and 
diskectomy on the right a the L5-S1 level.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of  McLendon are met in this case and a 
VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of the medical care providers 
who treated him after service for his 
back disorder.  Ask for the authorization 
forms necessary to obtain his identified 
treatment records, to include records 
from all treatment provided by St. 
Francis hospital in Topeka , Kansas, and 
any available medical records from his 
employment with Tyson Food.  Duplicate 
records need not be obtained.  

2.  Obtain all pertinent VA treatment 
records and associate them with the 
claims folder.

3.  Schedule the veteran for a VA 
orthopedic examination of the back/joints.  
The claims folder, including a copy of 
this remand, must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should provide a specific 
diagnosis of any current back disorder(s).  
The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran has a back 
disorder that can be directly related to 
service or to any symptoms shown in 
service.

If a medical opinion cannot be provided 
without invoking guesses or mere 
conjecture, the examiner should so 
indicate in the examination report.  

4.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted under 
the revised version of 38 C.F.R. § 3.310.  
See also Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the veteran and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



